Title: To Thomas Jefferson from Lacépède, 25 October 1787
From: Lacépède, Bernard Germain Étienne de La Ville-Sur-Illon, comte de
To: Jefferson, Thomas



Monsieur
au jardin du roi le 25 oct. 1787.

M. le Cte. de buffon, étant privé par le mauvais état de sa santé, de l’avantage de répondre à votre excellence, me charge d’avoir l’honneur de la remercier du beau présent qu’elle vient de nous faire. Ce sera pour nous une bien agréable occupation, Monsieur, que de comparer d’après vos vues, les divers bois d’animaux de l’amérique septentrionale qui étoient joints à la dépouille de l’orignal, avec ceux des rennes, des cerfs, des chevreuils &c. de notre continent. Nous vous aurons l’obligation, Monsieur, de voir le domaine de l’histoire naturelle s’étendre, et plusieurs de ses parties s’éclaircir: c’est avoir bien des droits à l’estime publique, que de  réunir comme vous les connoissances du naturaliste, à la science de l’homme d’état. Je suis avec respect Monsieur de Votre Excellence le très humble et très obéissant serviteur,

Le Cte. De Lacepede


garde au jardin du roi

